Title: Delfino to the American Commissioners, 27 September 1784
From: Dolfin, Daniele I
To: American Commissioners



Messieurs
à Paris ce 27me. 7bre. 1784

C’est avec la plus grande satisfaction, que je viens de recevoir La Lettre, que vous m’avez fait L’honneur de m’ecrire. Je ne manquerai pas, Messieurs, de transmettre au Senat votre information, et aussitôt que j’en aurai reçu Les reponses, je me ferai un devoir de vous Les communiquer.
J’ai L’honneur en attendant d’être avec toute La consideration, et L’attachement possible: Messieurs Votre très-humble, et très-obéissant Serviteur,

Le Chevr. Delfino Ambr. De Venice

